DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgement is made of the amendment received on 10/20/2021.

Allowable Subject Matter
3.	Claims 1-3, 5-12, 14-21, 23-29 and 31-34 are allowed.
4.	The following is a statement of reasons for allowable subject matter:
The prior art of record, Murugan et al. does not teach or suggest transmitting, to a base station, a capability message indicating a first set of band combinations and at least one corresponding capability; receiving a request from the base station for additional capability information associated with downgraded band combinations, that are derived from the first set of band combinations, and at least one different UE capability associated with the downgraded band combinations; and sending, to the base station, the additional capability information indicating the downgraded band combinations and the at least one different UE capability for the downgraded band combinations wherein the downgraded band combinations support an added  UE capability based on a downgrade of at least one other UE capability.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/           Primary Examiner, Art Unit 2631